Name: Commission Regulation (EEC) No 3429/92 of 27 November 1992 amending Regulation (EEC) No 3698/91 on the sale at a price fixed in advance of unprocessed dried grapes to distillation industries
 Type: Regulation
 Subject Matter: prices;  marketing;  food technology;  foodstuff;  Europe
 Date Published: nan

 28 . 11 . 92 Official Journal of the European Communities No L 347/43 COMMISSION REGULATION (EEC) No 3429/92 of 27 November 1992 amending Regulation (EEC) No 3698/91 on the sale at a price fixed in advance of unprocessed dried grapes to distillation industries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1 569/92 (2), and in particular Article 8 (7) thereof, Having regard to Council Regulation (EEC) No 1206/90 of 7 May 1990 laying down general rules for the system of production aid for processed fruit and vegetables (3), as amended by Regulation (EEC) No 2202/90 (4), and in particular Article 6 (2) thereof, Whereas Article 6 (2) of Commission Regulation (EEC) No 626/85 of 12 March 1985 on the purchasing, selling and storage of unprocessed dried grapes and figs by storage agencies (*), as last amended by Regulation (EEC) No 3601 /90 (6), provides that products intended for specific uses are to be sold at prices fixed in advance or determined by an invitation to tender ; Whereas Commission Regulation (EEC) No 913/89 of 10 April 1989 on the sale of unprocessed dried grapes by storage agencies for the manufacture of alcohol f) provides for the possibility of unprocessed dried grapes being sold to the distillation industry at a price fixed in advance ; Whereas Commission Regulation (EEC) No 3698/91 (8) fixes the price of dried grapes sold to the distillation industry in order to prevent any disturbance of the Community market for alcohol and spirits and the processing security provided for in Article 2 (2) of Regula ­ tion (EEC) No 913/89, account being taken of the diffe ­ rence between the normal market price for dried grapes and the selling price for distillation ; whereas the deterio ­ ration in the quality of such dried grapes as a result of storage for a very lengthy period makes it necessary to reduce the prices and the security ; Whereas the measures provided from this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegeta ­ bles, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 3698/91 is hereby replaced by the following : 'Article 1 1 . The Greek storage agencies listed in the Annex shall sell up to 15 000 tonnes of sultanas from the 1989 harvest in accordance with Regulations (EEC) No 626/85 and (EEC) No 913/89 at a price of ECU 7 per 100 kg net. 2. The processing security provided for in Article 2 (2) of Regulation (EEC) No 913/89 shall be ECU 5 per 100 kg net.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (&gt;) OJ No L 49, 27. 2. 1986, p. 1 . (2) OJ No L 166, 20. 6. 1992, p. 5 . O OJ No L 119, 11 . 5 . 1990, p. 74. O OJ No L 201 , 31 . 7. 1990, p. 4. 0 OJ No L 72, 13 . 3 . 1985, p. 7. (6) OJ No L 350, 14. 12. 1990, p. 54. 0 OJ No L 97, 11 . 4. 1989, p. 5. (8) OJ No L 350, 19. 12. 1991 , p. 29.